Citation Nr: 0926753	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  96-46 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
rash.  

2.  Entitlement to service connection for residuals of 
congenital abnormalities of the lumbosacral spine.

3.  Entitlement to service connection for arthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active air service from September 1965 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1996 by the Atlanta, Georgia, 
regional office (RO) of the Department of Veterans Affairs 
(VA).

In November 2003 and in September 2004, the Board remanded 
the issues on appeal for notification and development action.  

In September 2006, the Board denied the issues of entitlement 
to service connection for a bilateral foot rash, residuals of 
congenital abnormalities of the lumbosacral spine, arthritis 
of the lumbosacral spine, and arthritis of multiple joints of 
the upper extremities.  Thereafter, the Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a September 2008 Memorandum 
Decision, the Court vacated the September 2006 denials of 
entitlement to service connection for bilateral foot rash, 
residuals of congenital abnormalities of the lumbosacral 
spine, and arthritis of the lumbosacral spine, and remanded 
such issues for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In the September 2008 Memorandum Decision, the Court 
indicated that the Board erred in failing to refer to the RO 
a claim of entitlement to service connection for a left elbow 
synovitis.  Thus, the issue of entitlement to service 
connection for synovitis of the left elbow is referred to the 
RO for any development deemed necessary.
 
REMAND

Pursuant to the September 2008 Memorandum Decision, further 
development is necessary prior to analyzing the claims on the 
merits.
With regard to the service connection claim for a bilateral 
foot rash, the Court vacated the September 2006 denial noted 
above and remanded it for a new VA medical examination and 
further adjudication.  In this regard, the Court noted that 
the record contains apparent and competent diagnoses of 
severe tinea pedis and onychomycosis, contrary to the Board's 
finding that there was no competent medical evidence of a 
diagnosis of any disease of the Veteran's feet, to include a 
fungal rash.  The Court further noted that because the 
diagnoses of tinea pedis and onychomycosis were not 
considered by a December 2004 VA examiner, the examination 
conducted at that time is inadequate.

With regard to the service connection claims for a congenital 
abnormality of the lumbosacral spine based on aggravation, 
and arthritis of the lumbosacral spine, the Board finds that 
a new VA examination is also necessary.  In this regard, the 
Court noted that there has not been proper compliance with 
the Board's 2004 remand.  Although the Veteran did undergo a 
VA examination of the spine in December 2004, the Court 
indicated that such examination did not answer the questions 
posed in the 2004 remand, and did not satisfy that 
obligation, particularly with regard to the examiner's 
consideration of the Veteran's spina bifida occulta.

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA examination to determine the 
etiology of any currently diagnosed skin 
disability of the feet.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should note all skin 
disabilities of the feet, to include 
severe tinea pedis and onychomycosis, 
currently shown, and then opine as to 
whether there is a 50 percent probability 
or greater that any current skin 
disability of the feet is related to 
service.  

A complete rationale should be provided 
for any proffered opinions.

2.  The RO should schedule the Veteran 
for a VA examination of the spine.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should note all disabilities 
of the lumbosacral spine currently shown 
and determine the probable etiology and 
date of onset.  

If the Veteran's present back disability 
clearly existed prior to service, the 
examiner should determine whether the 
underlying condition itself, as opposed 
to symptoms, underwent an increase in 
severity beyond the natural progression 
of the disorder during active service.

The examiner should reconcile any opinion 
given with the other evidence of record 
and provide a complete rationale.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the issues of entitlement to 
service connection for a bilateral foot 
rash, a congenital abnormality and 
arthritis of the lumbosacral spine.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

